Citation Nr: 1336627	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  11-23 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to October 13, 2010 and in excess of 50 percent thereafter for posttraumatic stress disorder with major depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from October 2003 to April 2005 and from May 2009 to June 2010.  The Veteran had active combat service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In December 2006, the Veteran was rated 10 percent disabling for dysthymia effective October 12, 2006.  A January 2007 rating decision increased the rating to 30 percent effective October 12, 2006, and an April 2011 rating decision increased the Veteran's rating to 50 percent, effective October 13, 2010.  The Veteran seeks a higher rating for his acquired psychiatric disorder. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the electronic "Virtual VA" system to insure a total review of the evidence. 
 

FINDINGS OF FACT

1.  Prior to October 13, 2010, the occupational and social impairment from the service-connected psychiatric disorder more nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks than reduced reliability and productivity.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
2.  From October 13, 2010, the overall level of impairment caused by the symptoms of the service-connected psychiatric disorder most nearly approximates occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 30 percent for posttraumatic stress disorder with major depression, prior to October 13, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an initial rating of 70 percent for posttraumatic stress disorder with major depression, effective October 13, 2010, have been met. 38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims. In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1)  (2012).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court also made clear that such notice must inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In a claim for increase, VA must issue notice that informs a Veteran of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009).

VA has satisfied its VCAA duty to notify obligations with respect to the Veteran's claim for an increased rating for acquired psychiatric disorder.  Prior to the December 2006 rating decision, the Veteran was provided with a letter in October 2006 that clearly notified the Veteran of the information and evidence needed to substantiate his claim.  The Veteran was also provided with a VCAA letter in January 2011, before the adjudication of the April 2011 rating decision.  These letters advised the Veteran as to how VA determines the disability rating and effective date.  Thus, VA's duty to notify has been met.

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's available service treatment records, as well as his post service medical records, and private medical records from the Samaritan Family Medicine center and from Peak Psychological Services, P.C. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   A VA examination for PTSD was conducted in September 2006 and February 2011, with an addendum opinion given in April 2011.  38 C.F.R. § 3.159(c)(4). The examiner conducted a PTSD examination, where the Veteran's medical and military history were reviewed, a psych exam was conducted, including review of PTSD stressors, PTSD symptoms, and rendered a diagnosis.  The same examiner conducted the VA examination and VA addendum.  Since the collective examination and addendum includes sufficient detail to the current severity of the Veteran's PTSD, the Board concludes that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Legal Criteria

The Veteran has been assigned a 50 percent disability rating for PTSD effective from October 2010 in an April 2011 rating decision.  The Veteran was originally service-connected for his acquired psychiatric disorder in a December 2006 rating decision.  The Veteran seeks an increased rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders under Diagnostic Code 9411.  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet App 436, 442-3   (2002). 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work). DSM-IV; 38 C.F.R. §§ 4.125 , 4.130. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Id. An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126 , VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





PTSD Claim

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In December 2006, the Veteran was rated 10 percent disabling for dysthymia effective October 12, 2006.  A timely NOD was received from the Veteran and the appeal remains active despite the period of active duty he served from 2009 to 2010. A January 2007 rating decision increased the rating to 30 percent effective October 12, 2006. On October 13, 2010, upon his return from active duty, the Veteran submitted a claim for an increased rating for PTSD.  In April 2011, the RO granted an increased rating of 50 percent for PTSD with major depressive disorder.  

The Veteran stated in his Statement in Support of Claim received in October 2006 that after his first deployment, he had anxiety, a temper, problems with his patience, overreacted, responded to loud noises, and had trouble focusing.  In the PTSD questionnaire filled out by the Veteran he stated that while in Taji, Iraq he was mortared or rocketed twice a week from early 2004 through early 2005.  The Veteran stated that it could be night or day.  The Veteran stated he had a close encounter and his trailer door was hit with shrapnel.  On many times the Veteran was awakened from his sleep by explosions or the incoming alarm.  The Veteran stated that he engaged in 161 missions and 3 combat air assaults, and was under "the stress of being responsible for the men under me."  The Veteran also stated that in November 2004 while on patrol his "HUMMV was struck by an IED and was hit with an RPG."  The Veteran stated that "Iraq is a non-stop stressor".  The Veteran stated that his Company lost four men and that he had known two of them since their first enlistment.  

In September 2006 the Veteran underwent an initial evaluation for mental disorder and PTSD.  At the examination the examiner noted that the Veteran served in Iraq, and also assisted in the aftermath of Hurricane Katrina.  The Veteran stated that he was employed as a professor working at a community college, where he teaches digital imaging.  In discussing his symptoms the Veteran stated that he has instant anger and loses patience.  His anger is not directed at people but it is rage at inanimate objects.  They Veteran also stated that he reacted to noises or flashes of light.  The Veteran reported a slight sense of detachment from others.  The examiner found the Veteran to be alert, oriented to time, place and person, neatly-groomed, with clear and coherent speech.  Short-term and long-term memory were intact and the Veteran did not report suicidal ideation or hallucinations.  The examiner concluded that the Veteran "is currently experiencing mild impairment in his occupational and social functioning" and gave a GAF score of 72.  

The Veteran underwent private treatment at Peak Psychological Services, P.C. in October and November 2006.  The Veteran reported his symptoms as frequent irritability, poor concentration with recurrent panic attack.  The Veteran stated that he has panic attacks about twice a week.  The Veteran stated that sudden loud noises and bright lights provoke an "adrenaline rush", and remind him of explosions in Iraq.  The Veteran stated "he finds less pleasure than before in previous interests such as gardening, reading, and parenting.  He complained of his marriage being less intimate".  The Veteran reported restless sleep and that he often talked in his sleep.  The Veteran's wife confirmed the increased irritability and that he is less patient with their children.  The Veteran's wife also stated that for periods of one to two days the Veteran isolates from other people.  The Veteran stated that he believes he was less productive at work, and that he sometimes has episodes or panic while in his office.  The private doctor gave the Veteran a GAF score of 60.  In summary, the doctor found that the Veteran had general societal withdrawal, was re-experiencing symptoms, with overall impairment mild to moderate with motivation to improve.      

The evidence of record shows that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Both the VA examiner and private physician felt that the Veteran at minimum exhibited mild PTSD symptoms.  The Veteran stated that he has episodes of panic and anger while working in his office which thus strains the Veteran occupationally.  Socially the Veteran reported that he was irritable and less patient, which caused strains to his marriage and relationships with his children.  The Veteran found that he was less patient, angered easily and generally withdrawn from society.  The Veteran also stated he experienced problems sleeping, and that he had occasional panic attacks.  These are symptoms most commensurate with the 30 percent criteria under Diagnostic Code 9411.  

The evidence of record from the September 2006 VA examination and the October and November 2006 private medical treatment does not show occupational and social impairment with reduced reliability and productivity.  Therefore, a 50 percent rating is not warranted.  While the Veteran's PTSD symptoms decrease the Veteran's work efficiency, the Veteran was still able to maintain his employment as a digital imagining instructor at a community college.  The Veteran did not show impairment to memory, issues with his judgment, or to his abstract thinking.  Overall the Veteran has strains to his relationships with his wife, children and students, and though he was more irritable, his symptoms do not rise to level of having difficulty in maintaining effective work and social relationships.  Thus, without a major impact to the Veteran's occupation the Veteran's symptoms are more representative with the 30 percent rating criteria based on the evidence from September, October and November 2006.  

After the Veteran's second tour of duty in Iraq, he filed on October 13, 2010 for an increased evaluation for his acquired psychiatric disorders.  He stated that he was taking increased doses for his medication for his depression and sleep problems.  The Veteran underwent VA treatment in August 2010 where the examiner stated that the Veteran was interested in group therapy for PTSD and anger management and that the Veteran's dosage of Zoloft was becoming less effective.  

The Veteran underwent continued psychological treatment at Peak Psychological Services P.C.  The Veteran's treatment note in June 2010 states that the Veteran has hyperarousal, and was having difficulty transitioning into civilian life.  In July 2010 the examiner stated that the Veteran was positively improving with his work and hobbies, though still suffered from PTSD symptoms.  In October 2010 the Veteran stated that both his work and home life were becoming more stressful.  His sleep was still very disturbed with constant waking.  In February 2010 the Veteran stated that his work was becoming more stressful.

Records from the Veteran's treatment from Samaritan Family medicine were obtained.  In March 2007, a treatment note stated that the Veteran was in therapy for his PTSD and was going to start group therapy.  The doctor continued the Veteran's prescribed Zoloft.  In May of 2008, the Veteran remained in private and group therapy for his PTSD, with a continued prescription for Zoloft.  In June 2010, the Veteran denied anxiety, depression, suicidal ideation, and sleep problems.  In December 2010, the Veteran stated that he noticed changes to his sleep habits.  The Veteran was diagnosed with insomnia and was given Ambien; however, it was not effective.

In February 2011 the Veteran underwent a VA examination for PTSD.  The Veteran stated that he has a few friends and that for recreation he sails.  The Veteran did not have a history of suicide attempts, nor does he have issues with substance abuse.  The Veteran was casually dressed, had a cooperative attitude toward the examiner with a normal affect, had anxious mood, was agitated and depressed.  The examiner found that the Veteran was easily distracted, was able to do serial 7's, and could spell a word forward and backward.  The Veteran did not have delusions and understood the outcome of his behavior.  The Veteran stated that he had sleep impairment and that he wakes up every hour, and as a result has daytime fatigue.  The Veteran stated he had monthly panic attacks, and did not have suicidal or homicidal thoughts.  The Veteran had recurrent and intrusive distressing recollections of stressors, including images, thoughts or perceptions, with recurrent distressing dreams.  The Veteran avoids thoughts, feelings, or conversations associated with the trauma with persistent symptoms of hyperarousal.  The examiner stated that the symptoms were chronic, and created a clinically significant distress in social and occupational functioning of life.  The Veteran stated he was employed as a graphic designer fulltime, but has had increased absenteeism missing three weeks in the past year due to his PTSD.  The Veteran did not have total occupational and social impairment due to PTSD, but did have deficiencies due to PTSD with his thinking, family relations, work and mood.  The examiner found that the Veteran had reduced reliability and productivity due to PTSD.     

The February 2011 VA medical examination had an addendum opinion added by the examiner in April 2011.  The opinion stated that the Veteran has distant relationships with his ex-wives and children.  The examiner reviewed the criteria for PTSD and found that the Veteran thinks about his stressors during the day and has dreams about them.  "The Veteran suffers from feeling like these same events are recurring and it is accompanied by strong physiological feelings for him including being very anxious and physically uncomfortable."  The Veteran avoids crowds or places like malls, and has feelings of being distant toward people, including having difficulty with having loving feelings for members of his immediate family.  The examiner stated that the Veteran suffers from hyperarousal, with problems sleeping which cause him to wake up nearly every hour in the night.  The Veteran is irritable, feels uncomfortable in public and is often on guard around strangers in normal public settings.  The examiner stated that the Veteran is not totally disabled and has moderate symptoms of impairment.  

In the Veteran's submission, he has offered lay testimony to his PTSD symptoms.  In the Veteran's Form 9 received in August 2011 the Veteran states that he must write everything down because his short term memory has diminished,  he was easily distracted, moody and had trouble maintaining personal and professional relationships.  The Veteran stated he has weekly panic attacks, is irritable and sometimes goes five days without showering or getting dressed, preferring to stay in his house where he feels safest.   

The evidence of record shows that effective October 13, 2010, the Veteran had occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood which warrants a 70 percent disability rating.  The VA examiner determined that the Veteran's PTSD affected his thinking in that he had difficulty concentrating, his family relations in that he is distanced from his children, his work in that he misses time from work due to his PTSD, and his mood because the Veteran is depressed.  The February 2011 exam also clearly illuminates the extent of the Veteran's sleep problems, and that he wakes up nearly every hour which causes daytime fatigue.  The Veteran's irritability, depressed mood, loss of concentration affects the Veteran in his daily activities.  The persistent hyperarousal, and recurrent thoughts and dreams of the Veteran's stressors is also found to be constant and dominating.  Furthermore, the February 2011 VA examination also clearly shows the extent of absenteeism the Veteran was forced to take within the past year.  Records prior to the February 2011 examination show that the Veteran was stressed with work, and that he had anger and depression in his office.  Until February 2011 the extent of the Veteran's absenteeism and deficiencies were unknown.  Thus, while the Veteran works as a full time graphic design instructor, his PTSD impairs his work. Accordingly, the Board finds that a 70 percent evaluation is in order from October 13, 2010. 

The evidence of record does not show that the Veteran has total occupational and social impairment.  The Veteran has maintained his job as a design graphic instructor for a community college having employment for five to ten years.  The Veteran is not disoriented to place and time, does not have severe memory loss of key facts and people in his life, is non-violent, does not have hallucinations nor does he have suicidal or homicidal ideations.   The Veteran stated that he sometimes ignores his hygiene for five days in a row, however this is the exceptional case and overwhelmingly the Veteran is able to clean and care for his body.  Thus the Veteran's symptoms do not meet the criteria for a 100 percent disability rating under Diagnostic Code 9411.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991). Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1)(2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule. If so, the rating schedule is adequate and an extraschedular referral is not necessary. If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." These include marked interference with employment and frequent periods of hospitalization. Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected acquired psychiatric disorders. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria. The Veteran's hyperarousal, irritability, depressed mood, trouble sleeping, recurrent dreaming and reminder of his stressors, withdrawal from his family and society are adequately contemplated by the rating criteria under Diagnostic Code(s) 9434-9411. As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's acquired psychiatric disorder presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU and in fact the evidence shows that he remains employed despite the severity of the disability at issue. Therefore, the Board finds that TDIU based on the service-connected PTSD is not warranted.   


ORDER

An initial evaluation greater than 30 percent for posttraumatic stress disorder with major depression prior to October 13, 2010 is denied.

A 70 percent evaluation, but no higher, for posttraumatic stress disorder with major depression is granted from October 13, 2010, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


